DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed August 18, 2022 have been entered into the file. Currently claims 1 and 3-4 are amended, claims 2 and 5-6 are cancelled, and claims 7-12 are withdrawn, resulting in claims 1 and 3-4 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105671723)1,2 in view of Purcell (US 2017/0233537).
With respect to claims 1 and 4, Zhang teaches a core-spun yarn with collagen fibers as the main cortex, comprising a core yarn, the core yarn being covered with a cortex formed by collagen fiber bundles or a cortex formed by collagen fiber bundles and other textile fibers (paragraph [0012]). When only collagen fibers bundles are contained, collagen fiber bundles and their branches and adjacent collagen fiber bundles and their branches form a three-dimensional network structure (reticular structure) that is intertwined and twisted to form a three-dimensional network structure arranged along the axial direction (paragraph [0012]). When the cortex contains collagen fiber bundles and other textile fibers, then the collagen fiber bundles and their branches and the adjacent collagen fibers and their branches form an intertwined and twisted three-dimensional network structure (reticular structure) arranged along the axial direction, and the collagen fiber bundles and their branches are interlaced with the other adjacent textile fibers (paragraph [0012]).
As shown in FIG. 2, the core-spun yarn with collagen fibers as the main skin layer includes a core yarn 1 and the core yarn 1 is covered with a skin layer, and the skin layer only contains collagen fiber bundles 2 (paragraph [0042]; FIG. 2). Since the core yarn 1 is covered by the collagen fiber bundles 2, the collagen fiber bundles necessarily form a three-dimensional network structure (reticular structure) on all sides of the core-spun yarn, including the bottom. Additionally, since the collagen fiber bundles 2 cover the core yarn 1, they necessarily protrude on the surface of the core-spun yarn.
Zhang is silent as to the base yarn braided layer being formed by knitting or weaving strands of base yarn with collagen fibers on the base yarn layer.
Purcell teaches composite materials which incorporate a biofabricated material (paragraph [0093]). The composite includes those where (i) one or more secondary components, such as a particle, wire, fabric, or three dimensional object is incorporated or embedded in a network of collagen fibrils, (ii) where a biofabricated material is coated or deposited on one side of one or more secondary components such as a woven or nonwoven fabric, (iii) where a biofabricated component is coated or deposited on both sides of one or more secondary materials, or (iv) where a biofabricated material component and one or more secondary components are adhered, attached or laminated to each other (paragraph [0093]). Biofabricated material is a material produced from collagen or a collagen-like protein (paragraph [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core yarns of Zhang to be a fabric such as a woven fabric with a layer of collagen fibers on one or more sides because Purcell teaches the second component can be incorporated in the collagen network or on one or more sides of the secondary component and the predictable result of a biofabricated composite material will be achieved. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

With respect to claim 3, Zhang in view of Purcell teaches all the limitations of claim 1 above. Zhang further teaches that the collagen fiber bundle 2 is a structure in which a band 2 is formed after being combed, and the band has branches 22 ([0045]; FIG. 4). As can be seen in FIG. 4, wherever a branch is formed a “V”-shaped tissue is formed. Additionally, as shown in FIG. 2, the core-spun yarn with collagen fibers as the main skin layer includes a core yarn 1 and the core yarn 1 is covered with a skin layer, and the skin layer only contains collagen fiber bundles 2 (paragraph [0042]; FIG. 2).

    PNG
    media_image1.png
    355
    473
    media_image1.png
    Greyscale


Response to Arguments
Response – Drawings
The objections to the drawings have been overcome by Applicant’s amendments to the drawings in the response received on August 18, 2022.



Response – Claim Rejections 35 USC §112
The rejections of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed August 18, 2022.

Response – Claim Rejections 35 USC §103
Applicant’s arguments with respect to claims 1 and 3-4 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Zhang (CN 105671723) in view of Zhang (US 2007/0186352) not teaching the new claim amendments, specifically the newly added structural feature wherein the collagen is layered on the knitted or woven base yarn braided layer. The newly added reference Purcell (US 2017/0233537) is used in combination with Zhang (CN 105671723) to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Previously presented